Citation Nr: 9910127	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  98-43 32	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for a service-connected 
labyrinthine dysfunction with tinnitus of the right ear, 
currently rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Jeffrey Parker, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to May 
1968. 

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision in October 1997 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which increased the rating from 10 percent to 30 
percent disabling.  During the appeal, the RO also denied the 
veteran's claim for increase on the additional theory that 
his disability warranted an extraschedular evaluation.  

The veteran perfected an appeal for an increased rating for 
defective hearing of the right ear.  However, at the personal 
hearing before the Board in December 1998, he indicated that 
he was withdrawing this issue.  Therefore, he effectively 
withdrew this claim and this issue is not currently on 
appeal. 


FINDINGS OF FACT

1.  The veteran's service-connected labyrinthine dysfunction 
with tinnitus of the right ear is primarily manifested by 
severe chronic labyrinthitis, tinnitus, dizziness, and 
staggering. 

2.  The veteran's service-connected labyrinthine dysfunction 
with tinnitus of the right ear does not present an 
exceptional or unusual disability picture with marked 
interference with employment. 


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 30 
percent for service-connected labyrinthine dysfunction with 
tinnitus of the right ear have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.87a, Diagnostic Code 
6204 (1998). 

2.  An extraschedular rating for service-connected 
labyrinthine dysfunction with tinnitus of the right ear is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321(b), 4.87a, Diagnostic Code 6204 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the veteran has presented a 
claim that is "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a).  That is, he has presented a claim that 
is plausible.  The United States Court of Appeals for 
Veterans Claims (United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) has held that an allegation 
that a service-connected disability has increased in severity 
is sufficient to render the claim well grounded.  See Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a). 

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (1997).  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Diagnostic Code 6204 provides that severe chronic 
labyrinthitis, with tinnitus, dizziness, and occasional 
staggering, warrants a 30 percent rating.  A Note provides 
that a rating under this Diagnostic Code is to be combined 
with ratings for loss of hearing or suppuration.  38 C.F.R. 
§ 4.87a. 

Effective from November 1993, service connection was 
established under 38 U.S.C.A. § 1151 (as the result of 
surgery at a VA medical facility) for the veteran's 
labyrinthine dysfunction with tinnitus of the right ear, 
rated as 10 percent disabling.  Effective from April 1997, 
the rating was increased to 30 percent disabling, and the 
veteran entered disagreement with that rating.  He contends 
that his disability should be rated by analogy to Diagnostic 
Code 6205 for Meniere's Syndrome, and, alternatively, that an 
extra-schedular rating is warranted.  

In this veteran's case, the evidence reflects that, as the 
result of a right microvascular decompression of the fifth 
nerve and cranioplasty at a VA medical facility in November 
1993, the veteran developed labyrinthine dysfunction with 
tinnitus of the right ear.  Immediately postoperatively, the 
veteran was noted to have "a little bit of unsteadiness on 
his feet." 

At a VA examination in February 1995, the veteran complained 
of hearing loss and constant ringing in the right ear and 
dizziness which had caused him to fall several times.  
Examination revealed right inner ear disease which was 
affecting balance, diagnosed as constant tinnitus aurium of 
the right ear, and labyrinthine dysfunction of the right ear. 

In April and May 1997, the veteran complained of difficulty 
working due to his hearing loss, tinnitus, and balance 
disturbance.  In August 1997, he reported that he experienced 
constant tinnitus in the right ear and vertigo which was 
worse in the morning, and that he had no sense of direction.  
Physical examination revealed no active ear disease, and the 
diagnoses included profound sensorineural hearing loss with 
question of labyrinthine component, with right ear tinnitus. 

A letter from Joseph Sitarik, M.D., dated in April 1998, 
reflects that the veteran could not tandem walk and was 
unsteady with his eyes open, worse with his eyes closed.  Dr. 
Sitarik wrote that the veteran was "significantly disabled 
from vestibular disturbance."  

In June 1998, the veteran complained of hearing loss, right-
sided tinnitus, and dizziness leading to falling spells and 
10 to 15 seconds of syncope, though he denied prolonged 
episodes of vertigo or dizziness or fluctuations in his 
hearing or tinnitus.  

The most recent evidence, a VA ear disease examination in 
July 1998 reflects that the veteran complained of tinnitus 
and spells of loss of balance, usually precipitated by sudden 
head motion and resulting in falling and, frequently, 
complete loss of consciousness.  The veteran denied actual 
vertigo spells, and reported that the dizzy spells which 
result in falling or fainting last no longer than several 
seconds or a minute.  Hallpike positional testing was 
negative for nystagmus or syncope, and the veteran claimed to 
be mildly dizzy during this test.  The examiner noted that 
the veteran displayed behavior which would suggest the 
possibility of exaggerations of his symptoms or of 
malingering, and that, though the veteran presented a history 
of falling or syncope spells, these had not been observed by 
medical personnel.  The examiner also indicated that there 
was a possibility the veteran was malingering or exaggerating 
symptoms.  

The Board finds that the veteran's reported symptomatology is 
encompassed by a 30 percent rating under Diagnostic Code 6204 
for severe chronic labyrinthitis.  38 C.F.R. § 4.87a.  A 30 
percent rating includes tinnitus, dizziness, and occasional 
staggering.  38 C.F.R. § 4.87a.  A 30 percent rating under 
Diagnostic Code 6204 is the maximum schedular rating for the 
veteran's diagnosed disability. 

The Board has considered the veteran's reported 
symptomatology, including that he often falls.  Objective 
examination, however, was negative for nystagmus or syncope, 
and only mild dizziness during testing.  At one examination, 
the examiner suspected that the veteran was exaggerating his 
symptoms or was malingering.  While the veteran has reported 
a history of falling or syncope spells which "could" happen 
up to 8 times per month, these have not been observed by 
medical personnel.  Even the veteran's wife's personal 
hearing testimony was that, during the two years since the 
veteran's condition had worsened, she had only witnessed a 
couple of the veteran's falls.  The veteran's service-
connected disability does not require treatment with 
medication.  Accordingly, an increased rating is not 
warranted. 

The Board notes the veteran's contention that the diagnosis 
should be changed to Meniere's Syndrome instead of 
labyrinthitis and rated under Diagnostic Code 6205, which 
provides for up to a 100 percent rating.  38 C.F.R. § 4.87a.  
However, the medical evidence of record does not support such 
an assertion; the veteran has not been diagnosed with 
Meniere's Syndrome.  A June 1998 entry in the treatment 
records reflects the examiner's conclusion that the veteran's 
reported symptomatology of hearing loss, tinnitus, and 
dizziness were "not the picture of Meniere's Disease."  The 
July 1998 VA examination noted that the veteran was seeking 
reclassification of his diagnosis from tinnitus and 
labyrinthitis to Meniere's Disease because of the higher 
compensation percentage.  The VA examiner in July 1998 wrote 
that "the history and the physical findings and the test 
findings do not suggest the possibility of Meniere's disease.  
The present diagnoses of tinnitus, hearing loss and 
vestibular neuritis may be our best available diagnoses." 

The veteran submitted an article from a brochure of the 
American Academy of Otolaryngology - Head and Neck Surgery, 
entitled "Meniere's Disease."  The veteran highlighted the 
portion which indicated that, when some patients with 
Meniere's disease have poor hearing in the affected ear, 
labyrinthectomy and eighth nerve section are procedures used 
to control vertigo.  With regard to medical treatise 
evidence, the Court has held that, while a medical article or 
treatise "can provide important support when combined with 
an opinion of a medical professional," a medical article or 
treatise evidence, standing alone must discuss generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least "plausible 
causality" based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  Sacks v. West, 11 Vet. 
App. 314 (1998).  However, in this case, as the veteran has 
not been diagnosed with Meniere's Disease, and has not been 
found to have true vertigo, this article, by its own terms, 
does not apply to the veteran.  The article certainly does 
not support the proposition that one who undergoes a 
labyrinthectomy and eighth nerve section necessarily has 
Meniere's Disease.  

With regard to the veteran's claim, in January 1998, that a 
doctor said that he did not have labyrinthitis (the 
implication being that he must, therefore, have Meniere's 
Disease), the Court has held that such a veteran's account, 
"filtered as it [is] through a layman's sensibilities, of 
what a doctor purportedly said is simply too attenuated and 
inherently unreliable to constitute 'medical' evidence."  
Robinette v. Brown, 
8 Vet. App. 69, 77 (1995).  The veteran, a lay person, is 
competent to describe symptoms, but is not competent to offer 
evidence which requires medical knowledge, such as a 
diagnosis (of Meniere's Disease) or a determination of 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

With regard to the veteran's alternative theory for 
additional compensation on the basis of an extraschedular 
rating, the Board finds that there has been no showing that 
the veteran's service-connected disability has caused marked 
interference with employment or necessitated frequent periods 
of hospitalization so as to render the schedular standards 
inadequate and to warrant assignment of an extra-schedular 
rating.  The Board has noted the veteran's testimony, and 
that of his wife, during the personal hearing before the 
undersigned member of the Board in December 1998.  The 
reported symptomatology, however, demonstrates that the 
veteran's service-connected disability is encompassed by a 30 
percent rating for severe chronic labyrinthitis, and does not 
warrant an extraschedular rating.  At the personal hearing, 
the veteran testified that for two years he had experienced 
increased symptomatology of constant tinnitus, daily 
dizziness and staggering, no sense of direction, that he fell 
down as much as 8 times per month, that he drove an 
automobile, and that valium helped a little, though he was 
not taking medication for dizziness.  His wife testified that 
the veteran's condition worsened about two years prior.  The 
veteran testified extensively regarding symptomatology and 
the effects of valium he was taking.  However, the evidence 
shows that the veteran is not taking any medication for his 
service-connected disability, but instead for a non-service-
connected psychiatric disorder. 

While the April 1998 conclusion by Dr. Sitarik was that the 
veteran was "significantly disabled from vestibular 
disturbance," as the analysis above demonstrates, the 
veteran's symptomatology is encompassed by a 30 percent 
rating for severe chronic labyrinthitis, including tinnitus, 
dizziness, and staggering.  38 C.F.R. § 4.87a, Diagnostic 
Code 6204.  While at a VA ear disease examination in July 
1998,  the veteran complained that he felt completely 
disabled, he reported that he compensated for the problem by 
moving his head very slowly.  He also reported that he drove 
an automobile.  The VA examiner in July 1998 wrote that most 
people with a unilateral vestibular loss and a normal 
opposite labyrinth will compensate for their loss within one 
to two months, and that most such people will function fairly 
normally for most activities.  In the absence of such 
factors, the Board finds that an extraschedular rating is not 
warranted.  See Bagwell v. Brown, 
9 Vet. App. 157, 158-9 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


ORDER

An rating in excess of 30 percent for service-connected 
labyrinthine dysfunction with tinnitus of the right ear is 
denied.


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

